978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Gary HOLLAND, Defendant-Appellant.
No. 92-6792.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 10, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-90-149-HM)
Gary Holland, Appellant Pro Se.
Richard Charles Kay, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
Affirmed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Gary Holland appeals from the district court's order denying Holland's motions pursuant to Rules 32 and 35 of the Federal Rules of Criminal Procedure.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Holland, No. CR-90-149-HM (D. Md. July 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 Thus, Holland's request for oral argument is denied